DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 3/19/21.  Claims 1 and 13 have been amended.  Claims 2, 3, 8-12, 14, 15, and 17-42 are cancelled.  Claims 1, 4-7, 13, 16, and 43-50 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 16, 49, and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell (US 2003/0004758 A1) in view of Zak et al. (US 2002/0004729 A1), in view of Wasson et al. (US 2009/0125326 A1), and further in view of Binier (US 2011/0021140 A1).
(A) Referring to claim 1, Luttrell discloses a patient data management system for community paramedicine, the system comprising (Fig. 8 and para. 56 of Luttrell): 

a server hosting the patient data management platform and configured to be in communication with the at least one mobile computing device, the server comprising a processor and a memory, the memory including instructions executable to (Fig. 8 and para. 24 & 56-58 of Luttrell): 
provide instructions at the portal screen  to prompt a user to enter information about the patient associated with the patient-specific program goal and obtained during a first encounter with the patient (Fig. 3 and para. 50 & 38 of Luttrell; information about each goal is entered); 
provide instructions at the portal screen to prompt the user to enter information about the patient associated with the patient-specific program goal and obtained during one or more second encounters with the patient (Fig. 3 and para. 50 & 38 of Luttrell); using (a) at least some of the user entered information about the patient obtained during the first encounter and the one or more second encounters, and (b) at least some of the automatically recorded patient data received during  the first encounter and the one or more second encounters, verify whether the patient achieved the patient-specific program goal (para. 3, 10, 21, 26, 51, 54, 57, 
Luttrell does not expressly disclose that the patient-specific program goal is  requiring that the patient reduce his/her use of emergency medical services by a quantified amount  and the information obtained outside a health care facility, the information about the patient obtained during the one or more second encounters comprising information about travel of one or more emergency medical service professionals to a patient location;  at least one mobile computing device configured to provide a portal screen to a patient data management platform; at least one medical device configured to communicatively couple to the at least one mobile computing device and configured to: couple to the patient; measure patient data comprising vital signs for the patient; and provide the patient data comprising the vital signs to the at least one mobile computing device;  cause the at least one mobile computing device to automatically record patient data received from the at least one medical device during the first encounter with the patient; cause the at least one mobile computing device to automatically record patient data received from the at least one medical device during the one or more second encounters with the patient; receive, via the portal screen, the user entered information about the patient obtained during the first encounter and the one or more second encounters.
Zak discloses the information obtained outside a health care facility, the information about the patient obtained during the one or more second encounters comprising information about travel of one or more emergency medical service professionals to a patient location (Figs. 8 & 8a, para. 77 & 91 of Zak; note the enroute time and that the EMT then enters the call information using the Call form (FIG. 8), detailing the call date, run number, agency, call type, vehicle ID and type, call location, mode of response, and all other information available at the time the EMS team is dispatched to the scene of the emergency).

Binier discloses at least one mobile computing device configured to provide a portal screen to a patient data management platform; at least one medical device configured to communicatively couple to the at least one mobile computing device and configured to: couple to the patient; measure patient data comprising vital signs for the patient; and provide the patient data comprising the vital signs to the at least one mobile computing device;  cause the at least one mobile computing device to automatically record patient data received from the at least one medical device during the first encounter with the patient; cause the at least one mobile computing device to automatically record patient data received from the at least one medical device during the one or more second encounters with the patient; receive, via the portal screen, the user entered information about the patient obtained during the first encounter and the one or more second encounters (para. 24-26, 44, 49, 69, 53, 58,  Figures 1, 8A, 8B, 9B, and 11 of  Binier; note the figures show the user interfaces displayed on a web portal, note the health sensors that send data such as blood pressure, and note the service care plan for the user in Fig. 9B with completion dates, and that the caregiver can access any of the sensors 103 or data available through the sensor hub 101 (e.g., via the wireless display) to record check points, relevant information on the patient's health and wellness, and/or completed services).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Wasson, Zak, and Binier within Luttrell. The motivation for doing so would have been to reduce the overall cost of health care (para. 46 
(B) Referring to claim 4, Luttrell discloses the memory further including instructions executable
(para. 6, 28, 48, 50, 61-62 of Luttrell). 
(C) Referring to claim 6, Luttrell discloses wherein the particular time period spans at least thirty days (para. 3 and 57 of Luttrell).
(D) Referring to claim 16, Luttrell discloses wherein the user is a health care provider, wherein the first encounter and the one or more second encounters are encounters between the health care provider and the patient, wherein the at least one mobile computing device is configured to be carried with the health care provider during at least one of the one or more second encounters between the health care provider and the patient, and wherein the user entered information obtained during the first encounter and the user entered information obtained during the one or more second encounters collectively comprises evaluation and/or treatment information (abstract, Figures 3 & 8, and para. 38, 50, and 56 of Lutrell). 
(E) Referring to claims 49 and 50, Luttrell, Zak, and Wasson do not expressly disclose wherein the at least one medical device is communicatively coupled to the server and wherein the server is communicatively coupled to at least one workstation at a location remote from a location of the at least one mobile computing device and the at least one medical device 

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Binier within Luttrell, Zak, and Wasson. The motivation for doing so would have been to provide home healthcare services using a sensor network (abstract of Binier).


Claim 7, 43, 45, and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell (US 2003/0004758 A1) in view of Zak et al. (US 2002/0004729 A1), in view of Wasson et al. (US 2009/0125326 A1), in view of Binier (US 2011/0021140 A1), and further in view of Rajasenan (US 2015/0248532 A1)
(A) Referring to claim 7, Luttrell, Zak, Wasson, and Binier do not disclose wherein the medical database is further configured to store, for the patient, an additional patient-specific program goal that is specific to a congestive heart failure patient. 	
Rajasenan discloses wherein the medical database is further configured to store, for the patient, an additional patient-specific program goal that is specific to a congestive heart failure patient (para. 6, 7, 50, and 75 of Rajasenan).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Rajasenan within Luttrell, Zak, Wasson, and Binier. The motivation for doing so would have been to improve efficiency (para. 10 of Rajasenan).

Rajasenan discloses the patient-specific program goal further requiring an achievement of no readmission of the patient to a hospital (para. 56, 93, 6, 7, 50, and 75 of Rajasenan).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Rajasenan within Luttrell, Zak, Wasson, and Binier. The motivation for doing so would have been to improve efficiency (para. 10 of Rajasenan). 
(C) Referring to claim 45, Luttrell, Zak, Wasson, and Binier do not expressly disclose wherein at least one of the first encounter and the one or more second encounters comprises an encounter with at least one emergency medical service professional located somewhere other than the patient location. 
	Rajasenan discloses wherein at least one of the first encounter and the one or more second encounters comprises an encounter with at least one emergency medical service professional located somewhere other than the patient location (para. 95, 163, and 75 of Rajasenan).
 	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Rajasenan within Luttrell, Zak, Wasson, and Binier. The motivation for doing so would have been to improve efficiency in an organization (para. 10 of Rajasenan).
(D) Referring to claim 46, Luttrell, Zak, Wasson, and Binier do not expressly disclose wherein the at least one mobile computing device comprises a tablet.  
	Rajasenan discloses wherein the at least one mobile computing device comprises a tablet (para. 127 of Rajasenan).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Rajasenan within Luttrell, Zak, .


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell (US 2003/0004758 A1) in view of Zak et al. (US 2002/0004729 A1), and further in view of Wasson et al. (US 2009/0125326 A1), in view of Binier (US 2011/0021140 A1), and further in view of Churchwell et al. (US 2013/0191161 A1).
(A) Referring to claim 5, Luttrell, Zak, Wasson, and Binier do not disclose wherein the user is a health care provider and assisting in the evaluation and/or treatment during the one or more second encounters comprises alerting the health care provider to an inconsistency between (a) at least some of the user entered information obtained during the first encounter and at least some of the automatically recorded patient data received during  the first encounter; and (b) at least some of the user entered information obtained during the one or more second encounters and at least some of the automatically recorded patient data received during the one or more second encounters.
Churchwell discloses wherein the user is a health care provider and assisting in the evaluation and/or treatment during the one or more second encounters comprises alerting the health care provider to an inconsistency between (a) at least some of the user entered information obtained during the first encounter and at least some of the automatically recorded patient data received during the first encounter; and (b) at least some of the user entered information obtained during the one or more second encounters and at least some of the automatically recorded patient data received during the one or more second encounters (para. 96-104 of Churchwell). 
	Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Churchwell within Luttrell, Zak, .


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell (US 2003/0004758 A1) in view of Zak et al. (US 2002/0004729 A1), in view of Wasson et al. (US 2009/0125326 A1), in view of Binier (US 2011/0021140 A1), and further in view of Papa (US 2008/0103823 A1).
 (A) Referring to claim 13, Luttrell, Zak, and Wasson do not disclose wherein the predetermined number of encounters is one, and the user entered information obtained during the first encounter, the user entered information obtained during the one or more second encounters, the automatically recorded patient data received during the first encounter, and the automatically recorded patient data received during the one or more second encounters collectively includes notation of non-emergency needs of the patient to refer the patient to other community resources.
	Binier discloses the user entered information obtained during the first encounter, the user entered information obtained during the one or more second encounters, the automatically recorded patient data received during the first encounter, and the automatically recorded patient data received during the one or more second encounters (para. 52, 53, 40, 49, 26, and 50 of Binier).
Papa discloses wherein the predetermined number of encounters is one, and the information obtaining during the first encounter and the one or more second encounters collectively includes notation of non-emergency needs of the patient to refer the patient to other community resources (para. 24-28 of Papa).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Papa and Binier within Luttrell, .

Claims 44 and 47  is/are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell (US 2003/0004758 A1), in view of Zak et al. (US 2002/0004729 A1), in view of Wasson et al. (US 2009/0125326 A1), in view of Binier (US 2011/0021140 A1), and further in view of Dimitrijevic (US 2014/0279807 A1).
(A) Referring to claim 44, Luttrell, Zak, Wasson, and Binier do not expressly disclose wherein the first encounter and the one or more second encounters comprise emergency medical services visits to the patient location.  
	Dimitrijevic discloses wherein the first encounter and the one or more second encounters comprise emergency medical services visits to the patient location (para. 22 of Dimitrijevic).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Dimitrijevic within Luttrell, Zak, Wasson, and Binier.  The motivation for doing so would have been to manage patient records at various locations (para. 25 of Dimitrijevic).
(B) Referring to claim 47, Luttrell, Zak, Wasson, and Binier do not disclose wherein the server is configured for cloud-based operation in which the server implements the patient data management platform for a plurality of mobile computing devices including the at least one mobile computing device.	Dimitrijevic discloses wherein wherein the server is configured for cloud-based operation in which the server implements the patient data management platform for a plurality of mobile computing devices including the at least one mobile computing device (abstract and para. 94-95 of Dimitrijevic).
.


Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luttrell (US 2003/0004758 A1) in view of Zak et al. (US 2002/0004729 A1), in view of Wasson et al. (US 2009/0125326 A1), in view of Binier (US 2011/0021140 A1), and further in view of Nova et al. (US 2003/0114885 A1).
(A) Referring to claim 48, Luttrell, Zak, Wasson, and Binier do not disclose wherein the at least one medical device is a portable defibrillator.
Nova discloses wherein the at least one medical device is a portable defibrillator (para. 9 of Nova).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned feature of Nova within Luttrell, Zak, Wasson, and Binier.  The motivation for doing so would have been to decrease the amount of time between an emergency situation, such as a heart attack, and a first treatment (para. 3 of Nova).

 Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686